UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 1, 2017 VORNADO REALTY TRUST (Exact Name of Registrant as Specified in Charter) Maryland No. 001-11954 No. 22-1657560 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) VORNADO REALTY L.P. (Exact Name of Registrant as Specified in Charter) Delaware No. 001-34482 No. 13-3925979 (State or Other (Commission (IRS Employer Jurisdiction of File Number) Identification No.) Incorporation) 888 Seventh Avenue New York, New York (Address of Principal Executive offices) (Zip Code) Registrant’s telephone number, including area code: (212) 894-7000 Former name or former address, if changed since last report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2.): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ­ Item 2.02. Results of Operations and Financial Condition. On May 1, 2017, Vornado Realty Trust (the “Company”), the general partner of Vornado Realty L.P., issued a press release announcing its financial results for the first quarter of 2017. That press release referred to certain supplemental financial information that is available on the Company’s website. That press release and the supplemental financial information are attached to this Current Report on Form 8-K as Exhibits 99.1 and 99.2, respectively, and are incorporated by reference herein. Exhibits 99.1 and 99.2 hereto shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the Exchange Act), or otherwise subject to the liabilities under that Section and shall not be deemed to be incorporated by reference into any filing of the Company or Vornado Realty L.P. under the Securities Act of 1933 or the Exchange Act. Item 9.01 . Financial Statements and Exhibits. (d) Exhibits. The following exhibits are being furnished as part of this Current Report on Form 8-K: 99.1 Vornado Realty Trust press release dated May 1, 2017. 99.2 Vornado Realty Trust supplemental operating and financial data for the quarter ended March 31, 2017. 1 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY TRUST (Registrant) By: /s/ Matthew Iocco Name: Matthew Iocco Title: Chief Accounting Officer (duly authorized officer and principal accounting officer) Date: May 2, 2017 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VORNADO REALTY L.P. (Registrant) By: VORNADO REALTY TRUST, Sole General Partner By: /s/ Matthew Iocco Name: Matthew Iocco Title: Chief Accounting Officer of Vornado Realty Trust, sole General Partner of Vornado Realty L.P. (duly authorized officer and principal accounting officer) Date: May 2, 2017 2 Exhibit Index 99.1 Vornado Realty Trust press release dated May 1, 2017. 99.2 Vornado Realty Trust supplemental operating and financial data for the quarter ended March 31, 2017. 3
